Exhibit 10.1

 
AMENDMENT NO. 5


TO MULTICURRENCY REVOLVING CREDIT AGREEMENT


AMENDMENT NO. 5 TO MULTICURRENCY REVOLVING CREDIT AGREEMENT (this "Amendment
Agreement") dated as of November 16, 2009, by and between Rogers Corporation, a
Massachusetts corporation having its principal place of business at One
Technology Drive, Rogers, Connecticut 06263 ("Rogers US"), and RBS Citizens,
National Association (the "Bank"), a national banking association with offices
at 90 State House Square, 10th Floor, Hartford, Connecticut 06103, successor in
interest to Citizens Bank of Connecticut, amending a certain Multicurrency
Revolving Credit Agreement dated as of November 13, 2006 as amended by Amendment
No. 1 to Multicurrency Revolving Credit Agreement dated as of November 10, 2007,
Amendment No. 2 to Multicurrency Revolving Credit Agreement dated as of June 17,
2008, Amendment No. 3 to Multicurrency Revolving Credit Agreement dated as of
October 31, 2008 and Amendment No. 4 to Multicurrency Revolving Credit Agreement
dated as of November 11, 2008  (as amended from time to time, the "Credit
Agreement").


WITNESSETH


WHEREAS, pursuant to the terms of the Credit Agreement, the Bank has made
certain credit facilities available to Rogers US; and


WHEREAS, Rogers US has requested that the Bank amend certain terms of the Credit
Agreement in certain respects; and


WHEREAS, the Bank is willing to amend certain terms of the Credit Agreement in
accordance with the terms hereof.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


§1. Definitions. Capitalized terms used herein without definition that are
defined in the Credit Agreement shall have the same meanings herein as therein.


§2. Ratification of Existing Agreements. All of Rogers US's obligations and
liabilities to the Bank as evidenced by or otherwise arising under the Credit
Agreement, the Notes and the other Loan Documents, except as otherwise modified
in this Amendment Agreement upon the terms set forth herein, are, by Rogers US's
execution of this Amendment Agreement, ratified and confirmed in all respects.
In addition, by Rogers US's execution of this Amendment Agreement, Rogers US
represents and warrants that no counterclaim, right of set-off, right of
recoupment, or defense of any kind exists or is outstanding with respect to such
obligations and liabilities. Rogers US acknowledges and agrees that this
Amendment Agreement shall be included in the definition of Loan Documents under
the Credit Agreement.


§3. Representations and Warranties. Rogers US hereby represents and warrants to
the Bank as follows:
 
 

--------------------------------------------------------------------------------


 
(a) All of the representations and warranties made by Rogers US in Sections 6.1,
6.7, 6.10, 6.11 and 6.16 of the Credit Agreement are true and correct on the
date hereof as if made on and as of the date hereof.


(b) No Event of Default under and as defined in the Credit Agreement or any of
the Loan Documents has occurred and is continuing on the date hereof.


§4. Conditions Precedent. The effectiveness of the amendments contemplated
hereby shall be subject to the satisfaction on or before the date hereof of each
of the following conditions precedent:


(a) Representations and Warranties. All of the representations and warranties
made by Rogers US herein, whether directly or incorporated by reference, shall
be true and correct on the date hereof.


(b) Performance; No Event of Default. Rogers US shall have performed and
complied in all material respects with all terms and conditions herein required
to be performed or complied with by it prior to or at the time hereof, and there
shall exist no Event of Default or condition which, with either or both the
giving of notice or the lapse of time, would result in an Event of Default upon
the execution and delivery of this Amendment Agreement.


(c) Delivery. Rogers US shall have executed and delivered this Amendment
Agreement and all documents, instruments, and agreements reasonably required by
the Bank in connection with any of the foregoing (collectively, together with
the Amendment Agreement, the "Documents").


(d) Corporate Action. The Bank shall have received a copy of the resolutions, in
form and substance reasonably satisfactory to Bank, of the Board of Directors
(or other governing body) of Rogers US authorizing the execution, delivery and
performance of the Documents, as appropriate.


(e) Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Amendment Agreement and the Documents shall be
satisfactory in substance and form to the Bank, and the Bank shall have received
all information and such counterpart originals or certified or other copies of
such documents as it may request.


(f) Good Standing Certificates. The Bank shall have received a good standing
certificate for Rogers US dated not more than thirty (30) days prior to the date
hereof, issued by the appropriate governmental authority of Rogers US
jurisdiction of organization.


(g) Incumbency Certificates. The Bank shall have received a certificate of the
Secretary or an Assistant Secretary (or comparable officer) of  Rogers US, in
form and substance reasonably satisfactory to the Bank, as to the incumbency and
signature of each officer executing any of the Documents, together with evidence
of the incumbency of such Secretary, Assistant Secretary or comparable officer;
the Bank acknowledges that a certificate indicating no changes in incumbency
since October 31, 2008 for such entity will be satisfactory to the Bank.
 
 
2

--------------------------------------------------------------------------------


 
§5. Amendment to the Credit Agreement.


(a) The definition of “Adjustment Date” in Section 1.01 of the Credit Agreement
is hereby deleted in its entirety and is of no further force or effect.
 
(b) The definition of “Applicable Margin” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
 
Applicable Margin.  Commencing on the Amendment No. 5 Effective Date, the
Applicable Margin for Prime Rate Loans shall be 0% and for LIBOR Rate Loans
shall be 2.00%.
 
(c) The definition of “EBITDA” in Section 1.01 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
 
EBITDA.  The Consolidated Net Income (or Deficit) of Rogers US and its
Subsidiaries for any fiscal period, plus, to the extent deducted in the
calculation of Consolidated Net Income (or Deficit) and without duplication, (a)
(i)depreciation, amortization and other similar non-cash charges for such
period, (ii) non-cash stock compensation expense for such period and (iii)
non-cash fixed asset impairment charges in the amount of $13,400,000 for fiscal
periods ending September 30, 2009 through June 30, 2010 and in the amount of
$3,000,000 for fiscal periods ending on and after December 31, 2010, (b) income
tax expense for such period, and (c) Consolidated Total Interest Expense paid or
accrued during such period, excluding the net income (or deficit) of any Person
(other than a Subsidiary) in which Rogers US or a Subsidiary has an ownership
interest, except to the extent that any such income has been actually received
by Roger US or such Subsidiary in the form of cash dividends or similar cash
Distributions, in each case as determined in accordance with generally accepted
accounting principles.
 
(d) The definition of “Rate Adjustment Period” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety and is of no further force or
effect.
 
(e) The definition of “Revolving Credit A Commitment Amount” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:


Revolving Credit A Commitment Amount:  The amount of the Bank’s Commitment under
Revolving Credit Facility A, as in effect from time to time.  On the Amendment
No. 5 Effective Date, the Revolving Credit A Commitment Amount is Fifty Million
Dollars ($50,000,000).
 
 
3

--------------------------------------------------------------------------------


 
(f) The definition of “Revolving Credit B Commitment Amount” in Section 1.01 of
the Credit Agreement is hereby amended and restated in its entirety as follows:


Revolving Credit B Commitment Amount:  The amount of the Bank’s Commitment under
Revolving Credit Facility B, as in effect from time to time.  On the Amendment
No. 5 Effective Date, the Revolving Credit B Commitment Amount is zero ($0).


(g) The definition of “Total Commitment” in Section 1.01 of the Credit Agreement
is hereby amended and restated in its entirety as follows:
 
Total Commitment.  The sum of the Revolving Credit A Commitment and the
Revolving Credit B Commitment, as in effect from time to time.  On the Amendment
No. 5 Effective Date, the Total Commitment is Fifty Million Dollars
($50,000,000).
 
(h) The definition of “Unused Line Fee Rate” in Section 1.01 of the Credit
Agreement is hereby amended and restated in its entirety as follows:
 
Unused Line Fee Rate.  Commencing as of the Amendment No. 5 Effective Date, a
per annum rate equal to 30 basis points.
 
(i) The definition of  “Citibank Credit Facility” is hereby inserted in Section
1.01 of the Credit Agreement as follows:


Citibank Credit Facility. A credit facility between Borrower and Citibank, N.A.
(or an affiliate thereof) providing for loans and advances to Borrower in an
amount which does not exceed the principal amount of $10,000,000 at any one time
outstanding.


(j) The definition of  “Amendment No. 5 Effective Date” is hereby inserted in
Section 1.01 of the Credit Agreement as follows:


Amendment No. 5 Effective Date.  November 16, 2009


(k) The following is hereby inserted as a new clause (i) in Section 8.1 of the
Credit Agreement:
 
(i) Indebtedness incurred under the Citibank Credit Facility.
 
(l) The word “and” appearing after the semi-colon in clause (k) of Section 8.2
of the Credit Agreement is hereby deleted from such clause and the period
appearing at the end of clause (l) of such Section 8.2 is hereby deleted and “;
and” is hereby inserted in lieu thereof.
 
 
4

--------------------------------------------------------------------------------


 
(m) The following is hereby inserted as a new clause (m) in Section 8.2 of the
Credit Agreement:
 
(m)           pledges and liens on Borrower’s auction rate securities currently
maintained in an account with Citibank, N.A. (or an affiliate thereof) to secure
the Citibank Credit Facility.
 
(n) The word “or” appearing after the semi-colon in clause (m) of Section 12.1
of the Credit Agreement is hereby deleted from such clause and is hereby
inserted after the semi-colon appearing at the end of clause (n) of such Section
12.1.
 
(o) The following is hereby inserted as a new clause (o) in Section 12.1 of the
Credit Agreement:
 
(o)           a default or event of default shall occur under the Citibank
Credit Facility.
 
§6. No Waiver by Bank. Except as otherwise expressly provided for herein,
nothing in this Amendment Agreement shall extend to or affect in any way the
Rogers Entities' obligations or the Bank's rights and remedies arising under the
Credit Agreement or the other Loan Documents, and the Bank shall not be deemed
to have waived any of its remedies with respect to any Event of Default or event
or condition which, with notice or the lapse of time, or both, would become an
Event of Default and which upon Rogers US's execution and delivery of this
Amendment Agreement might otherwise exist or which might hereafter occur.


§7. Expenses. Rogers US agrees to pay to the Bank upon demand an amount equal to
the reasonable fees, expenses and disbursements of the Bank (including
reasonable attorneys’ fees and costs) incurred in connection with the
preparation of this Amendment Agreement and any related Loan Documents pursuant
to Section 15.7 of the Credit Agreement.
 
§8. Miscellaneous.


(a) This Amendment Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts as an instrument under seal.
 
(b) Except as otherwise expressly provided by this Amendment Agreement, all of
the respective terms, conditions and provisions of the Credit Agreement shall
remain the same. It is declared and agreed by each of the parties hereto that
the Credit Agreement, as amended hereby, shall continue in full force and
effect, and that this Amendment Agreement and the Credit Agreement be read and
construed as one instrument, and all references in the Loan Documents to the
Credit Agreement shall hereafter refer to the Credit Agreement, as amended by
this Amendment Agreement.


(c) This Amendment Agreement may be executed in any number of counterparts, each
of which shall be an original but all of which together shall constitute one
instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all, of the parties hereto. A
facsimile or other electronic transmission of an executed counterpart shall have
the same effect as the original executed counterpart.
 
 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement to be
executed in its name and behalf by its duly authorized officer as of the date
first written above.



 
RBS CITIZENS, NATIONAL ASSOCIATION
         
 
By:
/s/ Gary Burdick       Name:  Gary Burdick      
Title:  Senior Vice President
         

 
 
 

 
ROGERS CORPORATION
         
 
By:
/s/ Dennis M. Loughran      
Name: Dennis M. Loughran
      Title:  V.P. Finance, CFO          


 
6

--------------------------------------------------------------------------------

 